Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s claim amendments and remarks filed November 12, 2021 have been fully considered and are persuasive in overcoming all §103 rejections of record.  Said rejections are withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 4, 6, 8-9 are allowed.  The closest prior art is Fujita (EP0837105) which teaches asphalt modifiers comprising epoxy functionalized copolymers with an exemplified 18 wt% of the epoxy functionalization.  Fujita fails to teach the MFR of the copolymer is 50 g/10 min or less and specifically teaches against using such values as they impair the solubility of the copolymer in the asphalt.  Additionally, Fujita teaches the MFR is must be in the range of greater than 50 g/10 min or less than 1000 g/10 min. (pg 2 lines 49-53) As such, in order to arrive at the claimed range using Fujita one must either force being the specifically disclosed disadvantageous range via hindsight or practice Fujita such that the principle of the invention is compromised. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766